August 28, 2009


Mr. David L. Plaut
Hanna & Plaut, LLP
106 East 6th Street, Suite 600
Austin, TX 78701


Mr. Daniel F. Horne
Stone & Horne, L.L.P.
P. O. Box 3962
Corpus Christi, TX 78463-3962
Honorable Tom Greenwell
319th District Court
901 Leopard Street
Corpus Christi, TX 78401

RE:   Case Number:  08-0742
      Court of Appeals Number:  13-08-00129-CV
      Trial Court Number:  06-01375-G

Style:      IN RE  LIBERTY MUTUAL FIRE INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas issued a Per Curiam Opinion the above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk

|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Patsy Perez   |